Citation Nr: 0306935	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02 22 091	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
frostbite of the hands, to include a fungus infection of the 
fingernails.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
frostbite to the feet, to include a fungus infection of the 
toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
November 1951.

The veteran's claims seeking entitlement to service 
connection for residuals of frostbite of the hands and feet, 
to include a fungus infection of the fingernails and toenails 
were previously denied by the Board of Veterans' Appeal 
(Board) in July 1957, November 1959, and September 1970.

In December 2000, the veteran requested that the claims be 
reopened.  This matter comes before the Board on appeal from 
a May 2002 rating decision by the RO, which denied the 
veteran service connection for residuals of frostbite of the 
hands and feet, with fungus infection.  Apparently, the RO 
addressed the veteran's contentions of December 2000, as an 
original claim on the merits rather than as an attempt to 
reopen a claim based on the submission of new and material 
evidence.  In any event, the veteran was informed of the May 
2000 rating decision during that same month, along with a 
copy of his appellate rights.  In July 2000, the RO received 
the veteran's June 2000 statement expressing disagreement 
with denial of his claims.

Notably, however, the Board observes that within the content 
of the November 2002 Statement of the Case, the RO correctly 
phrased the issues as whether new and material evidence has 
been received sufficient to reopen the claims of service 
connection for residuals of frostbite of the hands and feet, 
to include a fungus infection of the fingernails and 
toenails.  The RO explained that new and material evidence 
had not been submitted to the reopen the veteran's claims and 
informed the veteran of the pertinent law and regulations 
governing finality of prior Board decisions.  The Board, 
therefore, determines that the jurisdictional defect, as 
reflected in the May 2000 rating decision, was remedied.  
Thereafter, in December 2002, the veteran filed his 
Substantive Appeal (VA Form 9), which perfected the current 
appeal of this matter to the Board.


REMAND

On a November 2002 VA Form 9, the veteran requested a Board 
hearing to be held in Washington, D.C.  In February 2002, the 
veteran's appeal was certified to the Board.  He received 
notice of his scheduled Central Office Board hearing in 
February 2003.  In a March 2003 letter, he stated that he no 
longer wanted a Central Office Board hearing, but instead 
desired to have a RO hearing.  The veteran's request for a RO 
personal hearing was received within 90 days after being 
notified of his case being certified to the Board.  See 
38 C.F.R. § 20.1304 (2002).  The case must therefore be 
remanded to the RO so that the veteran can be scheduled for a 
RO hearing.

While the veteran was notified of the provisions of the 
Veterans Claims Assistance Act (VCAA) and of its implementing 
regulations, in a November 2002 Statement of the Case, the RO 
has not completely satisfied the requirements of these 
provisions with respect to the veteran's attempt to reopen 
the finally decided claims of service connection for 
residuals of frostbite of the hands and feet.  In this 
regard, the VCAA includes notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  A review of the claims file 
does not indicate that the veteran was properly notified in 
this regard.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is sufficient 
to reopen the finally decided claims of 
service connection (for residuals of 
frostbite of the hands and feet, to 
include a fungus infection of the 
fingernails and toenails) and is 
necessary to substantiate those same 
claims on the merits.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.

2.  The veteran should be scheduled for a 
RO hearing. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.

4.  Thereafter, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




